Case 3:16-cv-02779-JLS-BGS Document 107-45 Filed 12/11/18 PageID.3437 Page 1 of 14




                   EXHIBIT 33
Case 3:16-cv-02779-JLS-BGS Document 107-45 Filed 12/11/18 PageID.3438 Page 2 of 14



     Dan Booth (MA Bar No. 672090)
 1   BOOTH SWEET LLP
     32R Essex Street
 2   Cambridge, MA 02139
 3
     dbooth@boothsweet.com
     (617) 250-8602
 4
     Admitted Pro Hac Vice

 5   Michael Licari (SBN 265241)
     D’EGIDIO LICARI & TOWNSEND, APC
 6   5402 Ruffin Road, Suite 209
     San Diego, CA 92123
 7   mlicari@dltslaw.com
     (619) 550-3011
 8   Local Counsel
 9   Attorneys for Defendants
10                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
11

12
     DR. SEUSS ENTERPRISES, L.P.,             Case No. 3:16-cv-2779-JLS-BGS
13
                                              DEFENDANTS’ RESPONSES TO
14               Plaintiff,                   DR. SEUSS ENTERPRISES, L.P.’S
           v.                                 FIRST SET OF REQUESTS FOR
15                                            ADMISSION (NOS. 1-16)
16   COMICMIX LLC; GLENN
     HAUMAN; DAVID JERROLD
17
     FRIEDMAN a/k/a DAVID
18   GERROLD; and TY TEMPLETON,
19
                 Defendants.
20

21         Defendants ComicMix LLC (“ComicMix”), Glenn Hauman (“Hauman”),
22   David Gerrold (“Gerrold”, and Ty Templeton (“Templeton”) (collectively
23   “Defendants”) hereby comply with Rules 26 and 36 of the Federal Rules of Civil
24   Procedure and CivLR 36.1 by responding to Plaintiff Dr. Seuss Enterprises, L.P.’s
25   (“DSE”) First Set of Requests for Admission (Nos. 1-16) (the “Requests”), served
26   on June 6, 2016, as follows.
27         These responses are based on the information reasonably available to
28   Defendants at this time, and Defendants expressly reserve the right to withdraw or
                                            -!1-

     DEFENDANTS’ RESPONSES TO PLAINTIFF’S
     FIRST SET OF REQUESTS FOR ADMISSION (NOs. 1-16)        Case No. 16-cv-2779-JLS-BGS
                                                                  Exhibit 33, Page 486
Case 3:16-cv-02779-JLS-BGS Document 107-45 Filed 12/11/18 PageID.3439 Page 3 of 14



 1   amend the information set forth below, as needed and to the extent permitted under
 2   Rule 36(b).
 3                               GENERAL OBJECTIONS
 4         1.      Defendants object to each and every use in the Requests of the
 5   unfounded pejorative “Infringing Work” to refer to the unpublished book Oh, the
 6   Places You’ll Boldly Go! (“Boldly”). For purposes of their responses to the Requests,
 7   Defendants will construe the pejorative to refer to the version of Boldly produced at
 8   CMX000162-186.
 9         2.      Defendants object to the ambiguous definition of “Dr. Seuss
10   Copyrighted Works” in the Requests as “refers to the original works of authorship of
11   Theodor S. Geisel, under the pseudonym ‘Dr. Seuss,’ as defined in the FAC at ¶¶
12   15-16 and Appendix A thereto.” FAC ¶ 15 identifies ten of the Dr. Seuss books by
13   title, Appendix A of the FAC identifies only five; FAC ¶ 16 asserts without
14   specificity that “[t]he Dr. Seuss books and characters are duly registered for
15   copyright with the United States Copyright Office.” For purposes of their responses
16   to the Requests, Defendants will construe “Dr. Seuss Copyrighted Works” to refer
17   only to the five books identified in Appendix A of the FAC, namely, How the Grinch
18   Stole Christmas, The Lorax, Horton Hears a Who!, The Sneetches and Other
19   Stories, and Oh, the Places You’ll Go! (“Go!”) and will refer to all five collectively
20   as the “Five Dr. Seuss Books.”
21         3.      Defendants object to the Requests and their Instructions to the extent
22   that they purport to impose any burden beyond compliance with Rules 26 and 36 of
23   the Federal Rules of Civil Procedure.
24                   RESPONSES TO REQUESTS FOR ADMISSION
25   REQUEST NO.1:
26         Admit that You used elements of the Dr. Seuss Copyrighted Works in the
27   Infringing Work.
28

                                              -!2-

     DEFENDANTS’ RESPONSES TO PLAINTIFF’S
     FIRST SET OF REQUESTS FOR ADMISSION (NOs. 1-16)           Case No. 16-cv-2779-JLS-BGS
                                                                     Exhibit 33, Page 487
Case 3:16-cv-02779-JLS-BGS Document 107-45 Filed 12/11/18 PageID.3440 Page 4 of 14



 1   RESPONSE TO REQUEST NO. 1:
 2         Defendants object that the term “You,” as defined in the Requests, includes
 3   many people who played no role in creating Boldly; for purposes of this Response,
 4   Defendants will construe “You” to mean the named defendants only. Defendants
 5   object that the term “Dr. Seuss Copyrighted Works,” as defined in the Requests, is
 6   ambiguous; for purposes of this Response, Defendants will construe “Dr. Seuss
 7   Copyrighted Works” to mean only the Five Dr. Seuss Books. Defendants object to
 8   the Request’s use of the unfounded pejorative “Infringing Work” to refer to Boldly;
 9   for purposes of this Response, Defendants will construe “Infringing Work” to refer
10   to the version of Boldly produced at CMX000162-186.
11         Subject to the above objections, Defendants admit that they used elements of
12   the Dr. Seuss books How the Grinch Stole Christmas, The Sneetches and Other
13   Stories, and Go! in Boldly; and Defendants deny that they used elements of the Dr.
14   Seuss books The Lorax and Horton Hears a Who! in Boldly.
15   REQUEST NO.2:
16         Admit that You did not have a license from DSE to use elements of the Dr.
17   Seuss Copyrighted Works in the Infringing Work.
18   RESPONSE TO REQUEST NO. 2:
19         Defendants object that the term “Dr. Seuss Copyrighted Works,” as defined in
20   the Requests, is ambiguous; for purposes of this Response, Defendants will construe
21   “Dr. Seuss Copyrighted Works” to mean only the Five Dr. Seuss Books. Defendants
22   object to the Request’s use of the unfounded pejorative “Infringing Work” to refer to
23   Boldly; for purposes of this Response, Defendants will construe “Infringing Work”
24   to refer to the version of Boldly produced at CMX000162-186. Defendants further
25   object that the definition supplied for “Infringing Work” in the Requests (that it
26   “shall mean and refer to the book ‘Oh, The Places You’ll Boldly Go!’ created by the
27   Defendants without DSE’s authorization”) renders Request No. 2 tautological.
28

                                               -!3-

     DEFENDANTS’ RESPONSES TO PLAINTIFF’S
     FIRST SET OF REQUESTS FOR ADMISSION (NOs. 1-16)            Case No. 16-cv-2779-JLS-BGS
                                                                      Exhibit 33, Page 488
Case 3:16-cv-02779-JLS-BGS Document 107-45 Filed 12/11/18 PageID.3441 Page 5 of 14



 1         Subject to the above objections, Defendants admit that they did not have a
 2   license from DSE to use elements of the Five Dr. Seuss Books in Boldly. However,
 3   Defendants deny that they needed a license from DSE in order to use the elements of
 4   Dr. Seuss books used in Boldly.
 5   REQUEST NO.3:
 6         Admit that, prior to the commencement of this Action, You did not attempt to
 7   contact DSE to seek a license to use elements of the Dr. Seuss Copyrighted Works in
 8   the Infringing Work.
 9   RESPONSE TO REQUEST NO. 3:
10         Defendants object that the term “Dr. Seuss Copyrighted Works,” as defined in
11   the Requests, is ambiguous; for purposes of this Response, Defendants will construe
12   “Dr. Seuss Copyrighted Works” to mean only the Five Dr. Seuss Books. Defendants
13   object to the Request’s use of the unfounded pejorative “Infringing Work” to refer to
14   Boldly; for purposes of this Response, Defendants will construe “Infringing Work”
15   to refer to the version of Boldly produced at CMX000162-186. Defendants further
16   object that the definition supplied for “Infringing Work” in the Requests (that it
17   “shall mean and refer to the book ‘Oh, The Places You’ll Boldly Go!’ created by the
18   Defendants without DSE’s authorization”) renders Request No. 3 tautological.
19         Subject to the above objections, Defendants admit that, prior to the
20   commencement of this Action, they did not attempt to contact DSE to seek a license
21   to use elements of Dr. Seuss books in Boldly. However, Defendants deny that they
22   needed a license from DSE to use the elements of Dr. Seuss books used in Boldly.
23   REQUEST NO.4:
24         Admit that You imitated the font that appears on the cover of Dr. Seuss’s Oh!
25   The Places You’ll Go! on the cover of the Infringing Work’s.
26   RESPONSE TO REQUEST NO. 4:
27         Defendants object that the term “You,” as defined in the Requests, includes
28   many people who played no role in creating Boldly or its cover; for purposes of this
                                               -!4-

     DEFENDANTS’ RESPONSES TO PLAINTIFF’S
     FIRST SET OF REQUESTS FOR ADMISSION (NOs. 1-16)            Case No. 16-cv-2779-JLS-BGS
                                                                      Exhibit 33, Page 489
Case 3:16-cv-02779-JLS-BGS Document 107-45 Filed 12/11/18 PageID.3442 Page 6 of 14



 1   Response, Defendants will construe “You” to mean the named defendants only.
 2   Defendants object to the Request’s use of the unfounded pejorative “Infringing
 3   Work” to refer to Boldly. Defendants further object to the Request’s use of the term
 4   “imitate,” which is not specifically defined in the Requests and is ambiguous; for
 5   purposes of this Response, Defendants will construe the word “imitate” to have the
 6   first meaning provided by Merriam-Webster (see https://www.merriam-webster.com/
 7   dictionary/imitate), that is: “to follow as a pattern, model, or example.” Defendants
 8   object to the Request’s use of the term “font,” which is not specifically defined in the
 9   Requests, and that to the extent a “font” means a single, fixed, consistent form of
10   lettering, no such “font” appears in the varied letterforms on the cover of Go!; rather,
11   each letter that appears on that cover more than once is not simply set or typed in a
12   recurring form, but appears hand-drawn in different shapes. See ECF No. 39 p. 12;
13   ECF No. 44 pp. 8-9 (“repeated letters bear different forms, as with each e, h, l, and o
14   on the cover of Go!”). For purposes of this Response, Defendants will construe
15   “font” to mean “lettering.” Defendants object to the Request’s use of the unfounded
16   pejorative “Infringing Work” to refer to Boldly; for purposes of this Response,
17   Defendants will construe “Infringing Work” to refer to the version of Boldly
18   produced at CMX000162-186. Subject to the above objections:
19   (1)    Defendants deny that Gerrold imitated, followed, or otherwise used lettering
20   that appears on the cover of Go! in the cover of Boldly. Gerrold authored Boldly, but
21   did not draw its lettering or illustrations.
22   (2)    ComicMix and Hauman admit that Hauman placed lettering on the cover of
23   Boldly, for the author names; however, they deny that in so doing, he followed, as a
24   pattern, model, or example, any lettering that appears on the cover of Go!. Instead,
25   Hauman used a modified version of the Doctor Soos font.
26   (3)    Templeton admits that he placed lettering on the cover of Boldly that followed
27   (as a model) lettering that appears on the cover of Go!.
28

                                                    -!5-

     DEFENDANTS’ RESPONSES TO PLAINTIFF’S
     FIRST SET OF REQUESTS FOR ADMISSION (NOs. 1-16)            Case No. 16-cv-2779-JLS-BGS
                                                                      Exhibit 33, Page 490
Case 3:16-cv-02779-JLS-BGS Document 107-45 Filed 12/11/18 PageID.3443 Page 7 of 14



 1   REQUEST NO.5:
 2          Admit that You imitated Dr. Seuss’s illustration style in the Infringing Work’s
 3   illustrations and in the Infringing Work’s cover art.
 4   RESPONSE TO REQUEST NO. 5:
 5          Defendants object that the term “You,” as defined in the Requests, includes
 6   many people who played no role in creating Boldly and its illustrations, including its
 7   cover art; for purposes of this Response, Defendants will construe “You” to mean
 8   the named defendants only. Defendants object to the Request’s use of the unfounded
 9   pejorative “Infringing Work” to refer to Boldly; for purposes of this Response,
10   Defendants will construe “Infringing Work” to refer to the version of Boldly
11   produced at CMX000162-186. Defendants further object to the Request’s use of the
12   term “imitate,” which is not specifically defined in the Requests and is ambiguous;
13   for purposes of this Response, Defendants will construe the word “imitate” to have
14   the first meaning provided by Merriam-Webster (see https://www.merriam-
15   webster.com/dictionary/imitate), that is: “to follow as a pattern, model, or example.”
16          Subject to the above objections, Defendants deny that Gerrold or Hauman
17   followed, as a pattern, model, or example, Dr. Seuss’s illustration style in Boldly’s
18   illustrations or in its cover art. Defendants admit that Templeton, and thereby
19   ComicMix, followed Dr. Seuss’s illustration style as a model in Boldly’s
20   illustrations, including in its cover art.
21   REQUEST NO.6:
22          Admit that DSE is the registered owner of the Dr. Seuss Copyrighted Works.
23   RESPONSE TO REQUEST NO. 6:
24          Defendants object that the term “Dr. Seuss Copyrighted Works,” as defined in
25   the Requests, is ambiguous; for purposes of this Response, Defendants will construe
26   “Dr. Seuss Copyrighted Works” to mean only the Five Dr. Seuss Books. Subject to
27   the above objection, Defendants state as follows:
28

                                                  -!6-

     DEFENDANTS’ RESPONSES TO PLAINTIFF’S
     FIRST SET OF REQUESTS FOR ADMISSION (NOs. 1-16)            Case No. 16-cv-2779-JLS-BGS
                                                                      Exhibit 33, Page 491
Case 3:16-cv-02779-JLS-BGS Document 107-45 Filed 12/11/18 PageID.3444 Page 8 of 14



 1         Subject to the above objections, Defendants admit that Boldly used elements
 2   of the nineteen Star Trek TOS episodes identified in Definition No. 11 of DSE’s
 3   Requests for Admission.
 4   REQUEST NO.8:
 5         Admit that You did not have a license from CBS Studios to use elements of
 6   the Star Trek Intellectual Property in the Infringing Work.
 7   RESPONSE TO REQUEST NO. 8:
 8         Defendants object that the term “You,” as defined in the Requests, includes
 9   many people who played no role in creating Boldly; for purposes of this Response,
10   Defendants will construe “You” to mean the named defendants only. Defendants
11   object to the Responses’ definition of “Star Trek Intellectual Property” as referring to
12   “CBS Studios original works of authorship in” nineteen specific episodes of the
13   original series (“TOS”) of Star Trek, because those works are not original to CBS
14   Studios, Inc., and Defendants believe and assert that at least “The Trouble With
15   Tribbles” is an original work of authorship by Gerrold, who wrote the screenplay, as
16   is some or all of “I, Mudd,” on which he performed an uncredited rewrite; for
17   purposes of this Response, Defendants will construe “Star Trek Intellectual
18   Property” to mean “the nineteen Star Trek TOS episodes identified in Definition No.
19   11 of DSE’s Requests for Admission.” Defendants object to the Request’s use of the
20   unfounded pejorative “Infringing Work” to refer to Boldly; for purposes of this
21   Response, Defendants will construe “Infringing Work” to refer to the version of
22   Boldly produced at CMX000162-186.
23         Subject to the above objections, Defendants admit that they did not have an
24   express license from CBS Studios to use elements of the nineteen Star Trek TOS
25   episodes identified in Definition No. 11 of DSE’s Requests for Admission in Boldly.
26   However, Defendants deny that they needed such a license.
27

28

                                               -!9-

     DEFENDANTS’ RESPONSES TO PLAINTIFF’S
     FIRST SET OF REQUESTS FOR ADMISSION (NOs. 1-16)               Case No. 16-cv-2779-JLS-BGS
                                                                         Exhibit 33, Page 492
Case 3:16-cv-02779-JLS-BGS Document 107-45 Filed 12/11/18 PageID.3445 Page 9 of 14



 1   REQUEST NO.9:
 2         Admit that, prior to the commencement of this Action, You did not attempt to
 3   contact CBS Studios to seek a license to use elements of the Star Trek Intellectual
 4   Property in the Infringing Work.
 5   RESPONSE TO REQUEST NO. 9:
 6         Defendants object that the term “You,” as defined in the Requests, includes
 7   many people who played no role in creating Boldly; for purposes of this Response,
 8   Defendants will construe “You” to mean the named defendants only. Defendants
 9   object to the Responses’ definition of “Star Trek Intellectual Property” as referring to
10   “CBS Studios original works of authorship in” nineteen specific episodes of the
11   original series (“TOS”) of Star Trek, because those works are not original to CBS
12   Studios, Inc., and Defendants believe and assert that at least “The Trouble With
13   Tribbles” is an original work of authorship by Gerrold, who wrote the screenplay, as
14   is some or all of “I, Mudd,” on which he performed an uncredited rewrite; for
15   purposes of this Response, Defendants will construe “Star Trek Intellectual
16   Property” to mean “the nineteen Star Trek TOS episodes identified in Definition No.
17   11 of DSE’s Requests for Admission.” Defendants object to the Request’s use of the
18   unfounded pejorative “Infringing Work” to refer to Boldly; for purposes of this
19   Response, Defendants will construe “Infringing Work” to refer to the version of
20   Boldly produced at CMX000162-186.
21         Subject to the above objections, Defendants admit that they did not attempt to
22   contact CBS Studios to seek an express license to use elements of the nineteen Star
23   Trek TOS episodes identified in Definition No. 11 of DSE’s Requests for Admission
24   in Boldly. However, Defendants deny that they needed (or needed to seek) such a
25   license, and further assert that Gerrold has rights in his contributions to the TOS
26   episodes “The Trouble With Tribbles” and “I, Mudd.”
27

28

                                               -!10-

     DEFENDANTS’ RESPONSES TO PLAINTIFF’S
     FIRST SET OF REQUESTS FOR ADMISSION (NOs. 1-16)             Case No. 16-cv-2779-JLS-BGS
                                                                       Exhibit 33, Page 493
 Case 3:16-cv-02779-JLS-BGS Document 107-45 Filed 12/11/18 PageID.3446 Page 10 of
                                       14


 1   REQUEST NO.10:
 2         Admit that, prior to the commencement of this Action, You intended to sell the
 3   Infringing Work for profit.
 4   RESPONSE TO REQUEST NO. 10:
 5         Defendants object that the term “You,” as defined in the Requests, includes
 6   many people who played no role in creating or selling Boldly; for purposes of this
 7   Response, Defendants will construe “You” to mean the named defendants only.
 8   Defendants object to the Request’s use of the unfounded pejorative “Infringing
 9   Work” to refer to Boldly; for purposes of this Response, Defendants will construe
10   “Infringing Work” to refer to the version of Boldly produced at CMX000162-186.
11   Subject to the above objections: ComicMix and Hauman admit that they intended to
12   sell Boldly for profit. Gerrold and Templeton deny that they intended to sell Boldly
13   for profit, while they admit that they intended for ComicMix and Hauman to sell
14   Boldly for profit.
15   REQUEST NO.11:
16         Admit that, prior to the commencement of this Action, you intended to sell the
17   infringing work in hard copy and e-book format through online and brick-and-
18   mortar retailers, such as ThinkGeek.com, Amazon.com, Barnes & Noble, Books A
19   Million!, Apple iBookstore, Barnes & Noble Nook, Amazon.com Kindle, and
20   Google Play.
21   RESPONSE TO REQUEST NO. 11:
22         Defendants object that the term “you,” as defined in the Requests, includes
23   many people who played no role in creating or selling Boldly; for purposes of this
24   Response, Defendants will construe “you” to mean the named defendants only.
25   Defendants object to the Request’s use of the unfounded pejorative “infringing
26   work” to refer to Boldly; for purposes of this Response, Defendants will construe
27   “infringing work” to refer to the version of Boldly produced at CMX000162-186.
28   Subject to the above objections:
                                              -!11-

     DEFENDANTS’ RESPONSES TO PLAINTIFF’S
     FIRST SET OF REQUESTS FOR ADMISSION (NOs. 1-16)           Case No. 16-cv-2779-JLS-BGS
                                                                     Exhibit 33, Page 494
 Case 3:16-cv-02779-JLS-BGS Document 107-45 Filed 12/11/18 PageID.3447 Page 11 of
                                       14


 1   (1)    ComicMix and Hauman admit that before this Action commenced, they
 2   intended to sell Boldly in hard copy and e-book format through online and brick-
 3   and-mortar retailers.
 4   (2)    Gerrold and Templeton deny that, before this Action commenced, they
 5   intended to sell Boldly in hard copy and e-book format through online and brick-
 6   and-mortar retailers, but they admit that they intended for ComicMix and Hauman to
 7   sell Boldly in hard copy and e-book format through online and brick-and-mortar
 8   retailers.
 9   REQUEST NO.12:
10          Admit that DSE and its authorized licensees market books, works, and others
11   goods derived from the Dr. Seuss Copyrighted Works.
12   RESPONSE TO REQUEST NO. 12:
13          Defendants object that the Request is unclear and vague. Defendants object
14   that the Request does not identify any authorized licensees of DSE; for purposes of
15   this Response, Defendants will construe “its authorized licensees” to mean the
16   parties to the DSE licenses specifically identified in the First Amended Complaint,
17   related to: (1) the Seuss Landing attraction at the Universal Islands of Adventure
18   theme park; (2) the television series The Cat in the Hat Knows A Lot About That and
19   The Wubbulous World of Dr. Seuss; (3) Converse All Stars; and (4) collegiate bibs.
20   ECF No. 39 ¶¶ 24, 25 & 46. Defendants object that the term “Dr. Seuss Copyrighted
21   Works,” as defined in the Requests, is ambiguous; for purposes of this Response,
22   Defendants will construe “Dr. Seuss Copyrighted Works” to mean only the Five Dr.
23   Seuss Books. Further, Defendants object that the Request does not identify any
24   books, works, or other goods derived from any of the Five Dr. Seuss Books, and the
25   First Amended Complaint does not identify any books, works, or other goods
26   derived from any of the Five Dr. Seuss Books other than Go!; therefore, for purposes
27   of this Response, Defendants will construe “derived from the Dr. Seuss Copyrighted
28   Works” to mean only “derived from Go!.”
                                              -!12-

     DEFENDANTS’ RESPONSES TO PLAINTIFF’S
     FIRST SET OF REQUESTS FOR ADMISSION (NOs. 1-16)            Case No. 16-cv-2779-JLS-BGS
                                                                      Exhibit 33, Page 495
 Case 3:16-cv-02779-JLS-BGS Document 107-45 Filed 12/11/18 PageID.3448 Page 12 of
                                       14


 1         Subject to the foregoing objections, Defendants admit that DSE markets
 2   books and other goods derived from Go!, and Defendants lack sufficient knowledge
 3   or readily obtainable information to admit or deny the matter within the Request
 4   related to DSE’s authorized licensees because, to Defendants’ knowledge, none of
 5   DSE’s licensees identified in the First Amended Complaint markets any books,
 6   works, or other goods derived from Go!.
 7   REQUEST NO.13:
 8         Admit that You authored the language in the “Risks and challenges” section of
 9   Your Kickstarter Fundraising Campaign, including the language:
10

11
           While we firmly believe that our parody, created with love and
           affection, fully falls within the boundary of fair use, there may be
12         some people who believe that this might be in violation of their
13         intellectual property rights. And we may have to spend time and
           money proving it to people in black robes. And we may even lose that.
14
     RESPONSE TO REQUEST NO. 13:
15
           Defendants object that the term “You,” as defined in the Requests, includes
16
     many people who played no role in the Kickstarter fundraising campaign for Boldly;
17
     for purposes of this Response, Defendants will construe “You” to mean the named
18
     defendants only. Subject to the foregoing objection, Hauman and ComicMix admit
19
     that Hauman, on behalf of ComicMix, wrote the “Risks and challenges” section of
20
     the Kickstarter fundraising campaign, and Gerrold and Templeton deny that they
21
     wrote that section.
22
     REQUEST NO.14:
23
           Admit that You were aware, at the time that you authored the language on the
24
     “Risks and challenges” section of Your Kickstarter Fundraising Campaign, that a
25
     court might conclude that the Infringing Work infringes upon DSE’s rights in the Dr.
26
     Seuss Intellectual Property.
27

28

                                               -!13-

     DEFENDANTS’ RESPONSES TO PLAINTIFF’S
     FIRST SET OF REQUESTS FOR ADMISSION (NOs. 1-16)          Case No. 16-cv-2779-JLS-BGS
                                                                    Exhibit 33, Page 496
 Case 3:16-cv-02779-JLS-BGS Document 107-45 Filed 12/11/18 PageID.3449 Page 13 of
                                       14


 1   REQUEST NO.16:
 2         Admit that You intended to create posters, mugs, and other merchandise using
 3   the Infringing Work’s cover art.
 4   RESPONSE TO REQUEST NO. 16:
 5         Defendants object that the term “You,” as defined in the Requests, includes
 6   many people who played no role in Boldly or other products using its art; for
 7   purposes of this Response, Defendants will construe “You” to mean the named
 8   defendants only. Defendants object to the Request’s use of the unfounded pejorative
 9   “Infringing Work” to refer to Boldly; for purposes of this Response, Defendants will
10   construe “Infringing Work” to refer to the version of Boldly produced at
11   CMX000162-186. Defendants object that the Request is vague as to time. Subject to
12   the above objections, Defendants respond as follows.
13         Defendants Gerrold and Templeton admit that they intended to create
14   merchandise—specifically, Boldly itself—using Boldly’s cover art. Otherwise,
15   Gerrold and Templeton deny that they intended to create posters or mugs, or other
16   merchandise using the cover art of Boldly.
17         Defendants Hauman and ComicMix admit that they intended to create
18   merchandise—specifically, Boldly itself—using Boldly’s cover art. Further, they
19   admit that on and about June 14, 2016, in connection with a then-anticipated
20   Kickstarter crowdfunding campaign to finance the initial printing and distribution of
21   Boldly, they considered having posters, mugs, and merchandise created using
22   Boldly’s cover art. See CMX000696-697.
23

24

25   Respectfully submitted,
26   DATED: July 6, 2018
27                                                   /s/   Dan Booth
28                                                   Counsel for Defendants
                                             -!16-

     DEFENDANTS’ RESPONSES TO PLAINTIFF’S
     FIRST SET OF REQUESTS FOR ADMISSION (NOs. 1-16)            Case No. 16-cv-2779-JLS-BGS
                                                                      Exhibit 33, Page 497
 Case 3:16-cv-02779-JLS-BGS Document 107-45 Filed 12/11/18 PageID.3450 Page 14 of
                                       14


 1

 2

 3

 4                              CERTIFICATE OF SERVICE
 5         I, Dan Booth, hereby certify that the foregoing document has been served on
 6   counsel of record for Plaintiffs by email on this 6th day of July, 2018.
 7

 8                                          /s/ Dan Booth
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               -!17-

     DEFENDANTS’ RESPONSES TO PLAINTIFF’S
     FIRST SET OF REQUESTS FOR ADMISSION (NOs. 1-16)            Case No. 16-cv-2779-JLS-BGS
                                                                      Exhibit 33, Page 498
